— Appeal by the claimant from a decision of the Workmen’s Compensation Board denying claimant benefits on the ground that an arthritic hip condition was not causally related to a prior industrial accident. On December 23, 1964 claimant sustained an industrial accident, and the issue here posed is whether that accident is causally related to claimant’s present arthritic condition in his left hip. This question is factual, depending entirely upon the resolution of conflicting medical expert opinons, and thus, if there is substantial evidence to support the board’s decision, it must be affirmed (e.g., Matter of Crosby v. Atlanta Knitting Mills, 40 A D 2d 747). In the present record there is clearly substantial medical testimony to support the board’s determination of a lack of causal relationship, and, accordingly, since we can find advanced no basis to disturb its decision, it must be affirmed. Decision affirmed, without costs. Herlihy, P. J., Greenblott, Cooke, Sweeney, and Reynolds, JJ., concur.